TOWNSEND, District Judge.
These are applications for preliminary injunctions to restrain the alleged infringement of leUers patent No. 345,965, granted to complainant July 20, 1886, for an improvement in hats or caps. The defendants have already demurred to the complaints on the ground that the patent in suit is void on its face for want of patentable novelty, and because it does not claim a combination, and said demurrers have been overruled. The claim of sáid patent is as follows:
“In a cap or hat having a flexible tip, the body or skeleton qf the side crown, formed of wire cloth, the ends of which are connected by angular seam, A, as set forth.”
The patents and affidavits introduced by defendants as to the state of the art show that complainant’s patent is not for a primary or important invention. It is claimed in the affidavits that this mode of making caps was publicly known and used by various persons during several years prior to the date of said patent. The British patent No. 309, of the year 1864, granted to R. A. Brooman, for bonnets and caps, shows metal threads or wires cut obliquely into strips, similar to those claimed in the patent in suit. It does not seem necessary to discuss the various defenses presented on the preliminary hearing, further than to say that they have raised such a doubt in my mind as to the validity of the patent that I think a preliminary injunction should not be granted. The applications are denied.